Robertson, Associate Justice.
The plaintiff’s suit was founded in part upon two written contracts, and the defendant’s plea of privilege did not deny that he had not engaged in both to pay the sums sued for in Travis county. According to previous decisions of this court the omission of this averment was fatal to the defendant’s plea. Breen v. Railway Company, 44 Tex., 302; Stark v. Whitman, 58 Tex., 375; Railway Company v. Graves, 50 Tex., 181. But the court is urged to revise the ruling in those cases. That is wholly unnecessary in this, as the defendant’s plea is bad by any rule. The venue was laid in Travis county in the original petition, upon an allegation that the defendant resided in that county. That averment is not denied in the plea. The plea states that the defendant was an inhabitant of Waller county at the date of the institution of the suit. He might have been a resident of both counties. Brown v. Bouldon, 18 Tex., 431.
The only assignment of error briefed is that complaining of the ruling of the district court upon the demurrer to the plea. That ruling was proper and the judgment is affirmed.
Affirmed.
[Opinion delivered May 7, 1886.]